EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Klima on February 10, 2022.
The application has been amended as follows: 
In Claim 12, line 3 after the term “upper edge,” please insert - -wherein the bottom wall is a continuous flat base that extends between a lower edge of the side wall- -;

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Tomasi US 2018/0044105 in view of Trombetta et al. US 2014/0287099 and Trombetta et al. US 2015/0047509, does not disclose or reasonably suggest a capsule for use in a hot beverage machine wherein the capsule comprises a main body comprising a side wall, a bottom wall, and an upper edge wherein the bottom wall is a continuous flat base that extends between a lower edge of the side wall along with the claimed permeable support element having the claimed recognition substance in the claimed configuration.  Rather, the bottom wall of Tomasi is not a continuous flat base that extends between a lower edge of the side wall.  The .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERICSON M LACHICA/Examiner, Art Unit 1792